PER CURIAM.
An appeal was timely filed on behalf of the appellant by the public defender. After reviewing the facts contained m the record, the public defender states in his brief that he concludes the appellant lacks meritorious grounds for appeal. Consequently the public defender seeks to be relieved as attorney of record for appellant under the rationale of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493. The appellant was advised of the public defender’s position and given an opportunity to file a brief on his own behalf. He has not responded.
We have carefully examined the entire record on file and find nothing therein to. justify a reversal. We do note that the appellant was found guilty by the jury of assault with intent to commit a felony, to wit: robbery, yet the judgment entered by the trial judge reflects a finding of guilty of the crime of robbery. Accordingly, we direct that the trial judge enter an amended judgment setting forth the crime of which the jury found the appellant guilty.
In all other respects the judgment of the trial court is
Affirmed.
HOBSON, A. C. J., and McNULTY and BOARDMAN, JJ., concur.